EXHIBIT 10.22
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”), is entered into and made as of
February 25, 2011, by and between  Options Media Group Holdings, Inc., a Nevada
corporation (the “Company”) to RVH Inc. (together with its permitted successors
and assigns, the “Secured Party”).
 
WHEREAS, to induce the Secured Party to lend the Company monies pursuant to the
Secured Promissory Note (the "Note") and all other documents and agreements
entered into in connection with this loan transaction (collectively referred to
as the “Transaction Documents”), the Company hereby grants to the Secured Party
a first priority security interest in and to the pledged property identified on
Exhibit “A” hereto (collectively referred to as the “Pledged Property”) until
the satisfaction of the Obligations, as defined herein below; and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1.
 
DEFINITIONS AND INTERPRETATIONS
 
Section 1.1.  Recitals.
 
The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.
 
Section 1.2.  Interpretations.
 
Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.
 
Section 1.3. Obligations Secured.
 
The obligations secured hereby are any and all obligations of the Company now
existing or hereinafter incurred to the Secured Party, whether oral or written
and whether arising before, on or after the date hereof including, without
limitation, those obligations of the Company to the Secured Party under this
Agreement and the Note and any other amounts now or hereafter owed to the
Secured Party by the Company hereunder or thereunder, in each case, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others and whether or not from
time to time decreased or extinguished and later deceased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time (collectively, the “Obligations”).
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
 
PLEDGED COLLATERAL, ADMINISTRATION OF COLLATERAL AND TERMINATION OF SECURITY
INTEREST
 
Section 2.1.   Pledged Property.
 
(a)  Company hereby pledges to the Secured Party, and creates in the Secured
Party for its benefit, a first priority security interest for such time until
the Obligations are paid in full, in and to all of the property and assets of
the Company as set forth in Exhibit “A” attached hereto, whether presently owned
or existing or hereafter acquired or coming into existence, and all additions
and accessions thereto and all substitutions and replacements thereof
(collectively, the “Pledged Property”).
 
The Pledged Property, as set forth in Exhibit “A” attached hereto, and the
products thereof and the proceeds of all such items are hereinafter collectively
referred to as the “Pledged Collateral.”
 
(b)  Simultaneously with the execution and delivery of this Agreement, the
Company shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its first priority security interest in the Pledged Property.  Simultaneously
with the execution and delivery of this Agreement, the Company shall make,
execute, acknowledge and deliver to the Secured Party such documents and
instruments, including, without limitation, financing statements, certificates,
affidavits and forms as may, in the Secured Party’s reasonable judgment, be
necessary to effectuate, complete or perfect, or to continue and preserve, the
security interest of the Secured Party in the Pledged Property, and the Secured
Party shall hold such documents and instruments as secured party, subject to the
terms and conditions contained herein. The Company shall permit the Secured
Party and its representatives and agents the right to inspect the Pledged
Collateral at any time and to make copies of records pertaining to the Pledged
Collateral as may be requested by the Secured Party from time to time.
 
Section 2.2.   Rights; Interests; Etc.
 
(a)  So long as no Event of Default (as hereinafter defined) shall have occurred
and be continuing:
 
(i)  the Company shall be entitled to exercise any and all rights pertaining to
the Pledged Property or any part thereof for any purpose not inconsistent with
the terms hereof; and
 
(ii)  the Company shall be entitled to receive and retain any and all payments
paid or made in respect of the Pledged Property.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)  All rights of the Company to exercise the rights which it would otherwise
be entitled to exercise pursuant to Section 2.2(a)(i) hereof and to receive
payments which it would otherwise be authorized to receive and retain pursuant
to Section 2.2(a)(ii) hereof shall be suspended, and all such rights shall
thereupon become vested in the Secured Party who shall thereupon have the sole
right to exercise such rights and to receive and hold as Pledged Collateral such
payments; provided, however, that if the Secured Party shall become entitled and
shall elect to exercise its right to realize on the Pledged Collateral pursuant
to Article 5 hereof, then all cash sums received by the Secured Party, or held
by Company for the benefit of the Secured Party and paid over pursuant to
Section 2.2(b)(ii) hereof, shall be applied against any outstanding Obligations;
and
 
(ii)  All interest, dividends, income and other payments and distributions which
are received by the Company contrary to the provisions of
Section 2.2(b)(i) hereof shall be received in trust for the benefit of the
Secured Party, shall be segregated from other property of the Company and shall
be forthwith paid over to the Secured Party; or
 
(iii)  The Secured Party in its sole discretion shall be authorized to sell any
or all of the Pledged Property at public or private sale in order to recoup all
of the outstanding principal plus accrued interest owed pursuant to the Note as
described herein.
 
For purposes of clarification, the Company agrees and acknowledges that if the
Secured Party uses any of the Pledged Collateral for the purpose of maintaining
the existence of the Company (such as accountants and attorneys fees and
expenses to maintain the Company's filings with the Securities and Exchange
Commission and taxing authorities), such sums shall not be applied against any
outstanding Obligations.
 
The Company shall, upon receipt by it of any revenue, income or other sums,
whether payable pursuant to the Note or otherwise, or of any check, draft, note,
trade acceptance or other instrument evidencing an obligation to pay such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instrument, or both, to the Secured Party for
application to the satisfaction of the Obligations.
 
(c)  Each of the following events shall constitute a default under this
Agreement (each an “Event of Default”):
 
(i)  any default, whether in whole or in part, shall occur in the payment to the
Secured Party of principal, interest or other item comprising the Obligations as
and when due or with respect to any other debt or obligation of the Company to a
party other than the Secured Party;
 
(ii)  any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Agreement or any other Transaction
Document;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)  (y) the Company shall:  (1) make a general assignment for the benefit of
its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking:  (A) reorganization, (B) an arrangement with creditors or
(C) to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction; or (z) any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company; or
 
(iv)  any case, proceeding or other action shall be commenced against the
Company and has not been resolved in a period of thirty (30) days after such
commencement;
 
ARTICLE 3.
 
ATTORNEY-IN-FACT; PERFORMANCE
 
Section 3.1.  Secured Party Appointed Attorney-In-Fact.
 
Upon the occurrence of an Event of Default, the Company hereby appoints the
Secured Party as its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, from time to
time in the Secured Party’s discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary to accomplish
the purposes of this Agreement, including, without limitation, to receive and
collect all instruments made payable to the Company representing any payments in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same.  The Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Pledged Property as
and when the Secured Party may determine.  To facilitate collection, the Secured
Party may notify account debtors and obligors on any Pledged Property or Pledged
Collateral to make payments directly to the Secured Party.
 
Section 3.2. Secured Party May Perform.
 
If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1.  Authorization; Enforceability.
 
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 
Section 4.2.  Ownership of Pledged Property.
 
The Company warrants and represents that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance except for the security interest created by this
Agreement. The execution, delivery and performance of this Agreement does not
conflict with or cause a breach or default, or an event that with or without the
passage of time or notice, shall constitute a breach or default, under any
agreement to which the Company is a party or by which the Company is bound. No
consent is required for the Company to enter into and perform its obligations
hereunder.
 
ARTICLE 5.
 
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL
 
Section 5.1. Default and Remedies.
 
(a)  If an Event of Default described in Section 2.2(c)(i)or (ii) occurs, then
in each such case the Secured Party may declare the Obligations to be due and
payable immediately, by a notice in writing to the Company, and upon any such
declaration, the Obligations shall become immediately due and payable.  If an
Event of Default described in Sections 2.2(c)(iii) or (iv) occurs and is
continuing for the period set forth therein, then the Obligations shall
automatically become immediately due and payable without declaration or other
act on the part of the Secured Party.
 
(b) Upon the occurrence of an Event of Default, the Secured Party shall:  (i) be
entitled to receive all distributions with respect to the Pledged Collateral,
(ii) to cause the Pledged Property to be transferred into the name of the
Secured Party or its nominee, (iii) to dispose of the Pledged Property, and
(iv) to realize upon any and all rights in the Pledged Property then held by the
Secured Party.
 
Section 5.2. Method of Realizing Upon the Pledged Property:  Other Remedies.
 
Upon the occurrence of an Event of Default, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:
 
 
5

--------------------------------------------------------------------------------

 
 
(a) Any item of the Pledged Property may be sold for cash or other value in any
number of lots at brokers board, public auction or private sale and may be sold
without demand, advertisement or notice (except that the Secured Party shall
give the Company ten (10) days’ prior written notice of the time and place or of
the time after which a private sale may be made (the “Sale Notice”)), which
notice period shall in any event is hereby agreed to be commercially reasonable,
all of which are expressly waived.  At any sale or sales of the Pledged
Property, the Company may bid for and purchase the whole or any part of the
Pledged Property and, upon compliance with the terms of such sale, may hold,
exploit and dispose of the same without further accountability to the Secured
Party.  The Company will execute and deliver, or cause to be executed and
delivered, such instruments, documents, assignments, waivers, certificates, and
affidavits and supply or cause to be supplied such further information and take
such further action as the Secured Party reasonably shall require in connection
with any such sale.
 
(b) Any cash being held by the Secured Party as Pledged Collateral and all cash
proceeds received by the Secured Party in respect of, sale of, collection from,
or other realization upon all or any part of the Pledged Collateral shall be
applied as follows:
 
(i) to the payment of all amounts due the Secured Party for the expenses
reimbursable to it hereunder or owed to it pursuant to Section 8.3 hereof;
 
(ii) to the payment of the Obligations then due and unpaid.
 
(iii) the balance, if any, to the person or persons entitled thereto, including,
without limitation, the Company.
 
(c) In addition to all of the rights and remedies which the Secured Party may
have pursuant to this Agreement, the Secured Party shall have all of the rights
and remedies provided by law, including, without limitation, those under the
Uniform Commercial Code. The Secured Party shall have the right, in its sole and
absolute discretion, to utilize only a portion of the Obligations owed to it to
realize its rights with respect to the Pledged Property.
 
(i) If the Company fails to pay such amounts due upon the occurrence of an Event
of Default which is continuing, then the Secured Party may institute a judicial
proceeding for the collection of the sums so due and unpaid, may prosecute such
proceeding to judgment or final decree and may enforce the same against the
Company and collect the monies adjudged or decreed to be payable in the manner
provided by law out of the property of Company, wherever situated.
 
(ii) The Company agrees that it shall be liable for any reasonable fees,
expenses and costs incurred by the Secured Party in connection with enforcement,
collection and preservation of this Agreement and the Transaction Documents,
including, without limitation, reasonable legal fees and expenses, and such
amounts shall be deemed included as Obligations secured hereby and payable as
set forth in Section 8.3 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.3.  Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), , shall
be entitled and empowered, by intervention in such proceeding or otherwise:
 
(i)  to file and prove a claim for the whole amount of the Obligations and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Secured Party (including any claim for the reasonable
legal fees and expenses and other expenses paid or incurred by the Secured Party
permitted hereunder and of the Secured Party allowed in such judicial
proceeding), and
 
(ii)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by the Secured Party to make such
payments to the Secured Party and, in the event that the Secured Party shall
consent to the making of such payments directed to the Secured Party, to pay to
the Secured Party any amounts for expenses due it hereunder.
 
Section 5.4. Duties Regarding Pledged Collateral.
 
The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.
 
ARTICLE 6.
 
AFFIRMATIVE COVENANTS
 
The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, unless the Secured Party shall
consent otherwise in writing (as provided in Section 8.4 hereof):
 
 
7

--------------------------------------------------------------------------------

 
 
Section 6.1. Existence, Properties, Etc.
 
(a)  The Company shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured Party
(which other loan instruments collectively shall be referred to as the “Loan
Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder.  For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Company’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Company’s to make
payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.
 
Section 6.2. Maintenance of Books and Records; Inspection.
 
The Company shall maintain its books, accounts and records in accordance with
generally accepted accounting principles consistently applied, and permit the
Secured Party, its officers and employees and any professionals designated by
the Secured Party in writing, at any time to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction documents and or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof.
 
Section 6.3.  Maintenance and Insurance.
 
(a) The Company shall maintain or cause to be maintained, at its own expense,
all of its assets and properties in good working order and condition, subject to
ordinary wear and tear, making all necessary repairs thereto and renewals and
replacements thereof.
 
(b) The Company shall maintain or cause to be maintained, at its own expense,
insurance in form, substance and amounts (including deductibles), which the
Company deems reasonably necessary to the Company’s business, (i) adequate to
insure all assets and properties of the Company, which assets and properties are
of a character usually insured by persons engaged in the same or similar
business against loss or damage resulting from fire or other risks included in
an extended coverage policy; (ii) against public liability and other tort claims
that may be incurred by the Company; (iii) as may be required by this Agreement
or applicable law and (iv) as may be reasonably requested by Secured Party, all
with adequate, financially sound and reputable insurers.
 
Section 6.4.  Contracts and Other Collateral.
 
The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 6.5.  Defense of Collateral, Etc.
 
The Company shall defend and enforce its right, title and interest in and to any
part of:  (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss could have a Material Adverse
Effect, the Company shall defend the Secured Party’s right, title and interest
in and to each and every part of the Pledged Property, each against all manner
of claims and demands on a timely basis to the full extent permitted by
applicable law.
 
Section 6.6.  Payment of Debts, Taxes, Etc.
 
The Company shall pay, or cause to be paid, all of its indebtedness and other
liabilities and perform, or cause to be performed, all of its obligations in
accordance with the respective terms thereof, and pay and discharge, or cause to
be paid or discharged, all taxes, assessments and other governmental charges and
levies imposed upon it, upon any of its assets and properties on or before the
last day on which the same may be paid without penalty, as well as pay all other
lawful claims (whether for services, labor, materials, supplies or otherwise) as
and when due.
 
Section 6.7.  Taxes and Assessments; Tax Indemnity.
 
The Company shall (a) file all tax returns and appropriate schedules thereto
that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.
 
Section 6.8.  Compliance with Law and Other Agreements.
 
The Company shall maintain its business operations and property owned or used in
connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which the Company is a party or by which
the Company or any of its properties is bound.  Without limiting the foregoing,
the Company shall pay all of its indebtedness promptly in accordance with the
terms thereof.
 
Section 6.9.  Notice of Default.
 
The Company shall give written notice to the Secured Party of the occurrence of
any default or Event of Default under this Agreement, the Note or any other
agreement of Company for the payment of money, promptly upon the occurrence
thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 7.
 
NEGATIVE COVENANTS
 
The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:
 
Section 7.1.  Liens and Encumbrances.
 
Except as permitted by the Note, the Company shall not directly or indirectly
make, create, incur, assume or permit to exist any assignment, transfer, pledge,
mortgage, security interest or other lien or encumbrance of any nature in, to or
against any part of the Pledged Property or of the Company’s capital stock, or
offer or agree to do so, or own or acquire or agree to acquire any asset or
property of any character subject to any of the foregoing encumbrances
(including any conditional sale contract or other title retention agreement), or
assign, pledge or in any way transfer or encumber its right to receive any
income or other distribution or proceeds from any part of the Pledged Property
or the Company’s capital stock; or enter into any sale-leaseback financing
respecting any part of the Pledged Property as lessee, or cause or assist the
inception or continuation of any of the foregoing.
 
Section 7.1.  Conduct of Business.
 
The Company will continue to engage, in an efficient and economical manner, in a
business of the same general type as conducted by it on the date of this
Agreement.
 
Section 7.2.  Places of Business.
 
The location of the Company’s chief place of business is 123 NW 13th Street,
Suite 300, Boca Raton, Florida 33432.  The Company shall not change the location
of its chief place of business, chief executive office or any place of business
disclosed to the Secured Party or move any of the Pledged Property from its
current location without fifteen (15) days prior written notice to the Secured
Party in each instance.
 
Section 7.3.  Subsidiaries.
 
The Company will not directly or indirectly create any subsidiary or enter into
any partnership, limited liability Company or joint venture agreement unless the
subsidiary becomes a party to this Agreement.
 
ARTICLE 8.
 
MISCELLANEOUS
 
Section 8.1.  Notices.
 
All notices, requests, claims, demands and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
if delivered in person against written receipt, by facsimile transmission,
overnight courier prepaid, or mailed by prepaid first class registered or
certified mail, postage prepaid, return receipt requested to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section):
 
 
10

--------------------------------------------------------------------------------

 
 
(i)  If to the Company:


Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton FL 33432
Phone: (561) 368-5067
Telecopy: (561)
Email: scott@optionsmedia.com


(ii)  If to the Holder:
 
RVH Inc.
PO Box 403303
Miami Beach, FL 33140
Telecopy: 212-787-9268
Email: robbie490@aol.com


with a copy (which shall not constitute notice) to:


David Lubin & Associates, PLLC
10 Union Avenue
Suite 5
Lynbrook, NY 11563
Telecopy: 516-887-8250
Attn: David Lubin, Esq.
david@dlubinassociates.com
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt. . In order for any
such notice to be deemed given as provided above, any such notice must also be
accompanied by an email to the recipient.
 
Section 8.2.  Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 8.3. Expenses.
 
In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable expenses, including the fees and expenses
of its counsel, which the Secured Party may incur in connection with:  (i) the
custody or preservation of, or the sale, collection from, or other realization
upon, any of the Pledged Property; (ii) the exercise or enforcement of any of
the rights of the Secured Party hereunder or (iii) the failure by the Company to
perform or observe any of the provisions hereof.
 
Section 8.4. Waivers, Amendments, Etc.
 
The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waiver, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party. No course of dealing between the Company and the Secured Party,
nor any failure to exercise nor any delay in exercising on the party of the
Secured Party, any right, power or privilege hereunder or under the Note shall
operate as a waiver; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
Section 8.5. Continuing Security Interest.
 
This Agreement shall create a continuing first priority lien and security
interest in the Pledged Property and shall: (i) remain in full force and effect
until payment in full of the Obligations; and (ii) be binding upon the Company
and its successors and assigns and (iii) inure to the benefit of the Secured
Party and its successors and assigns.  Upon the payment or satisfaction in full
of the Obligations, the Company shall be entitled to the return, at its expense,
of such of the Pledged Property as shall not have been sold in accordance with
Section 5.2 hereof or otherwise applied pursuant to the terms hereof. All of the
rights and remedies of the Secured Party with respect to the Collateral, whether
established hereby or by the Note or any other agreements, instruments or
documents or by law shall be cumulative and may be exercised singly or
concurrently.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 8.6. Independent Representation.
 
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement. This Agreement shall be construed to effectuate
the mutual intent of the parties. The parties and their counsel have cooperated
in the drafting and preparation of this Agreement and the Transaction Documents,
and this Agreement therefore shall not be construed against any party by virtue
of its role as the drafter thereof. No drafts of this Agreement shall be offered
by any party, nor shall any draft be admissible in any proceeding, to explain or
construe this Agreement.


 
Section 8.7.  Applicable Law:  Jurisdiction.
 
This Agreement shall be deemed to be made under and shall be construed in
accordance with the laws of the State of New York without giving effect to the
principals of conflict of laws thereof. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of the courts sitting in the Southern District of New York, and any
appellate court from any thereof, in respect of any action, suit or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, suit or
proceeding may be heard and determined in such courts.  Each of the parties
hereto agrees that a final judgment in any such action, suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Each of the parties hereto irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any action, suit or proceeding arising out of or relating to this Agreement,
or in any court referred to above.  Each of the parties further hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action, suit proceeding in any
such court and waives any other right to which it may be entitled on account of
its place of residence or domicile. THE COMPANY IRREVOCABLY WAIVES ANY AND ALL
RIGHT THE COMPANY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS.  THE COMPANY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.


Section 8.8.  Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.
 
[Remainder of Page Intentionally Omitted; Signature Pages to Follow]

 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this Security Agreement as of the date first written above.
 
 

  Options Media Group Holdings, Inc.          
 
By:
/s/ Scott Frohman       Name: Scott Frohman       Title:   CEO  


 

   RVH Inc.            
By:
/s/ Robert Herskowitz       Name: Robert Herskowitz       Title:   President  

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITION OF PLEDGED PROPERTY
 
For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably
hereby grants to the Secured Party a continuing first priority security interest
in and to, and lien upon, all of its assets and property (collectively, the
Pledged Property), including without limitation the following:
 
(a)  all cash, negotiable instruments, escrow funds, bank accounts, contract
rights,  prepaid expenses and claims;
 
(b)  all goods of the Company, including, without limitation, machinery,
equipment, computer, furniture, furnishings, fixtures, signs, lights, tools,
parts, supplies and motor vehicles of every kind and description, now or
hereafter owned by the Company or in which the Company may have or may hereafter
acquire any interest, and all replacements, additions, accessions, substitutions
and proceeds thereof, arising from the sale or disposition thereof, and where
applicable, the proceeds of insurance and of any tort claims involving any of
the foregoing;
 
(c)  all inventory of the Company, including, but not limited to, all goods,
wares, merchandise, parts, supplies, finished products, other tangible personal
property, including such inventory as is temporarily out of Company’s custody or
possession and including any returns upon any accounts or other proceeds,
including insurance proceeds, resulting from the sale or disposition of any of
the foregoing;
 
(d)  all contract and license rights and general intangibles of the Company,
including, without limitation, goodwill, trademarks, trade styles, trade names,
leasehold interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;
 
(e)  all documents, warehouse receipts, instruments and chattel paper of the
Company whether now owned or hereafter created, including without limitation all
files, records, books of account, business papers and computer programs;
 
(f)  all accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Company (herein collectively referred
to as “Accounts”), together with the proceeds thereof, all goods represented by
such Accounts and all such goods that may be returned by the Company’s
customers, and all proceeds of any insurance thereon, and all guarantees,
securities and liens which the Company may hold for the payment of any such
Accounts including, without limitation, all rights of stoppage in transit,
replevin and reclamation and as an unpaid vendor and/or lien or, all of which
the Company represents and warrants will be bona fide and existing obligations
of its respective customers, arising out of the sale of goods by the Company in
the ordinary course of business;
 
(g)  to the extent assignable, all of the Company’s rights under all present and
future authorizations, permits, licenses and franchises issued or granted in
connection with the operations of any of its facilities; and
 
(h)  all products and proceeds (including, without limitation, insurance
proceeds) from the above-described Pledged Property.

 
 
15
